        Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 1 of 18



                           In the United States District Court                   APR 2 2 2019
                              Eastern District of Arkansas
                                   Western Division                   JAMES W. 1v1ca..-.iV1ACK, CLERK
                                                                      B Y = - - ~ ~cePcLERK
                                                                                   ----
Kevin A. Briggs                                                         Plain

v.                            Case No.   ,4 : Iq- cv - 281- B~ W
Couch, Conville & Blitt LLC                                                    Defendant


                                      Complaint
        1.   Defendant Couch, Conville & Blitt LLC (Couch, Conville & Blitt), a debt

collection law firm, sued Plaintiff Kevin A. Briggs to collect a credit card debt he

had paid in full, violating the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,

et seq., the Arkansas Fair Debt Collection Practices Act, Ark. Code Ann. 17-24-501,

et seq.


                                      Jurisdiction

        2.   Jurisdiction of this Court arises under 28 U.S.C. §§ 1331, 1367, and 15

U.S.C. § 1692k(d).

        3.   This action arises out of Couch, Conville & Blitt' s violations of the Fair

Debt Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq., and the

Arkansas Fair Debt Collection Practices Act ("AFDCPA"), Ark. Code Ann.§ 17-24-

501, et seq., in its illegal efforts to collect a consumer debt from Briggs.

        4.   Venue is proper in this District because the acts and transactions

occurred here, Briggs resides here, and Couch, Conville & Blitt transacts business

here.

                                                 This case assigned to District Judge   ltU>M
                                                 and to Magistrate Judge   _...,&~y------
        Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 2 of 18



       5.     Couch, Conville & Blitt transacted business within Arkansas by

attempting to collect this debt from Briggs using the U.S. Mail, telephones, and the

Arkansas courts, while he was within and permanently residing within Arkansas.


                                                 Parties

                                     Plaintiff Kevin A. Briggs

       6.     Briggs is a citizen of Arkansas, residing in Pulaski County, Arkansas.

       7.     Briggs is a "consumer" as that term is defined by 15 U.S.C. § 1692a(3)

and Ark. Code Ann.§ 17-24-502(2).


                                  Couch, Conville & Blitt, LLC

      8.      Couch, Conville & Blitt is a foreign limited liability company, operating

from 3501 N. Causeway Blvd., Ste. 800, Metairie, LA 70002.

       9.     Couch, Conville & Blitt is a law firm.

       10.    The FDCPA and the AFDCPA applies to lawyers and law firms.           1




       11.    The term "debt collector" has two prongs:

              a.     any person who uses any instrumentality of interstate commerce

                     of the mails in any business the principal purpose of which is the

                     collection of debts; or

              b.     any person who regularly collects or attempts to collect, directly

                     or indirectly, debts owed or due or asserted to be owed or due

                     another.'




' See Heintz v. Jenkins, 514 U.S. 291, 115 S.Ct. 1489, 131 L. Ed. 2d 295 (1995).

' 15 U.S.C. § 1692a(6) and Ark. Code Ann.§ 17-24-502(5)(A).


                                                                                          2
        Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 3 of 18



        12.   Couch, Conville & Blitt uses the instrumentalities of interstate

commerce or the mails in its business the principal purpose of which is the

collection of debts, including defaulted credit card debts owed or asserted to be

owed to Capital One Bank (USA), NA (Capital One).

        13.   Couch, Conville & Blitt regularly collects or attempts to collect, directly

or indirectly, debts owed or asserted to be owed to another, including Capital

One.

        14.   "Couch, Conville & Blitt is a multi-state law firm, which focuses

primarily upon a legal collection and creditors' rights practice."'

        15.   Couch, Conville & Blitt maintains a payment portal on its website for

consumers to make payments towards debts it collects.•

        16.   Couch, Conville & Blitt holds itself out to the public as a debt collector.'

        17.   Couch, Conville & Blitt is a "debt collector" within the meaning of 15

U.S.C. § 1692a(6) and Ark. Code Ann.§ 17-24-502(5)(A).


                                     Factual Allegations

        18.   Within one year immediately preceding filing this pleading, Couch,

Conville & Blitt attempted to collect from Briggs a financial obligation primarily

for personal, family or household purposes, and is therefore a "debt" as that term




'See Exhibit 1, printout of Couch, Conville & Blitt's webpage, available at www.gulfsouthlegal.com
(last checked on April 19, 2019).

• See Exhibit 2, printout of Couch, Conville & Blitt wepage, available at
http:/ /www.gulfsouthlegal.com/ index.php /consumers-title-companies/ consumers-payments
(last checked on April 19, 2019); see Exhibit 3, printout of Couch, Conville, & Blitt webpage,
available at https://gulfsouthlegal.stratuspayments.net/ (last checked on April 19, 2019).
, Id.


                                                                                                 3
      Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 4 of 18



is defined by 15 U.S.C. § 1692a(5) and Ark. Code Ann.§ 17-24-502(4), namely a

debt for Briggs' defaulted Capital One credit card account.

     19.   The term "debt" as defined by 15 U.S.C. § 1692a(5) and Ark. Code Ann.

§ 17-24-502(4), includes obligations or alleged obligations already paid when a

debt collector attempted to collect the paid debt.

     20.   Briggs applied for and received a Capital One credit card account.

     21.   Briggs used his Capital One credit card account to buy personal items.

     22.   Briggs defaulted on the Capital One credit card account (the Account).

     23.   Capital One hired Couch, Conville & Blitt to collect the Account.

     24.   The indebtedness on the Account when Capital One hired Couch,

Conville & Blitt to collect the Account was $2,388.24.

     25.   On or about April 16, 2019, wrote a check payable to Couch, Conville &

Blitt for $2,388.24 to pay the Account in full.

     26.   On April 30, 2018, Couch, Conville & Blitt received the check.

     27.   On May 2, 2018, the check cleared Briggs' checking account.

     28.   On May 11, 2018, Couch, Conville & Blitt filed a debt collection lawsuit

for Capital One against Briggs in the Circuit Court of Pulaski County, Arkansas, to

collect the Account.

     29.   The debt collection complaint averred, "At the time of filing, KEVIN A

BRIGGS is justly indebted to CAPITAL ONE BANK (USA), N.A. in the amount of

$2,388.24." This statement was false because Briggs had paid his obligation for the

Account.

     30.   The debt collection complaint averred, "The account is past due and

payable; demands for payment have been refused; and there are not set-offs or



                                                                                      4
     Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 5 of 18



counterclaims." These statements were false as Briggs had paid his obligation for

the Account and he had not refused demands for payment.

     31.    The debt collection complaint prayed that Capital One be awarded a

Judgment for $2,388.24. Capital One could not have Judgment for $2,388.24

because Briggs had paid the Account in full.

     32.    On June 6, 2018, Briggs was served with the debt collection complaint

and summons.

     33.    Briggs hired counsel to represent him in the debt collection lawsuit.

     34.    Briggs incurred and paid attorney fees to defend the debt collection

lawsuit.

     35.    On June 29, 2018, Briggs filed and an answer, motion for summary

judgment, and a brief in support.

     36.    The time for opposing the motion for summary judgment passed with

Couch, Conville & Blitt filing an opposition or any response.

     37.    Briggs requested the court enter judgment in his favor because Couch,

Conville & Blitt had not opposed or responded to the motion for summary

judgment.

     38.    On August 29, 2018, Couch, Conville & Blitt moved to dismiss the debt

collection lawsuit with prejudice.

     39.    On September 5, 2018, the Circuit Court dismissed the debt collection

lawsuit with prejudice.

     40.    Couch, Conville & Blitt's conduct caused Briggs actual damages, in

attorney fees paid and incurred to defend the debt collection lawsuit.

     41.    Couch, Conville & Blitt's conduct caused Briggs actual damages, in

emotional distress as he was angry that he had been sued on a debt he no longer

                                                                                    5
      Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 6 of 18



owed and worried that a judgment might be entered against him over a debt he no

longer owed.


                                       Standing

     42.   Briggs has standing under Article III of the United States Constitution

because he has suffered an injury in fact, the injury in fact is traceable to the

challenged conduct of Couch, Conville & Blitt, and his injury in fact is likely to be

redressed by a favorable judicial decision in this Court.

     43.   Briggs' injury in fact is both particular and concrete because he has

suffered an invasion of a legally protected interest that is concrete, particularized

and actual or imminent.


                                 Vicarious Liability

     44.   The acts and omissions of other debt collectors employed by Couch,

Conville & Blitt were committed with the time and space limits of their agency

relationship with their principal, Couch, Conville & Blitt.

     45.   The acts and omissions of other debt collectors were incidental to, or of

the same general nature as, the responsibilities these agents could perform by

Couch, Conville & Blitt in collecting consumer debts.

     46.   By committing these acts and omissions against Briggs, Couch, Conville

& Blitt and other debt collectors were motivated to benefit their principal, Couch,

Conville & Blitt.

     47.   Couch, Conville & Blitt is therefore vicariously liable to Briggs for the

intentional and negligent acts, errors, and omissions done in violation of state and

federal law by its collection employees, including but not limited to violations of

the FDCPA and the AFDCPA, in their attempts to collect the Account from Briggs.

                                                                                        6
      Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 7 of 18



                                  Causes of Action

            Count I - Violations of the FDCPA, 15 U.S.C. § 1692, et seq.

     48.   Briggs incorporates by reference the above paragraphs as though

stated.

     49.   The foregoing acts and omissions of Couch, Conville & Blitt and its

agents constitute violations of the FDCPA including, but not limited to, 15 U.S.C.

§§ 1692e, 1692e(2), 1692e(5), 1692e(l0), 1692f, and 1692f(l).

     50.   Because of Couch, Conville & Blitt' s violations of the FDCPA, Briggs

may recover actual damages under 15 U.S.C. § 1692k(a)(l); statutory damages up

to $1,000.00 under 15 U.S.C. § 1692k(a)(2)(A); and a reasonable attorney's fee and

costs under 15 U.S.C. § 1692k(a)(3), from Couch, Conville & Blitt.


     Count II- Violations of the AFDCPA, Ark. Code Ann.§ 17-24-501, et seq.

     51.   Briggs incorporates by reference the above paragraphs as though state

herein.

     52.   The foregoing acts and omissions of Couch, Conville & Blitt and its

agents constitute violations of the AFDCPA including, but not limited to, Ark.

Code Ann.§ 17-24-506(a), 17-24-506(6)(2), 17-24-506(6)(5), 17-24-506(6)(10), 17-24-

507(a), and 17-24-507(6)(1).

     53.   Because of Couch, Conville & Blitt' s violations of the AFDCPA, Briggs

may recover actual damages under Ark. Code Ann.§ 17-24-512(a)(l); statutory

damages up to $1,000.00 under Ark. Code Ann.§ 17-24-512(a)(2)(A); and a

reasonable attorney's fee and costs under Ark. Code Ann.§ 17-24-512(a)(3)(A),

from Couch, Conville & Blitt.




                                                                                      7
       Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 8 of 18



                                          Jury Demand

      54.    Briggs demands a trial by jury.•


                                        Prayer for Relief

      55.    Briggs prays for a judgment be entered against Couch, Conville & Blitt

including:

             a.     actual damages under 15 U.S.C. § 1692k(a)(l), and Ark. Code Ann.

                    § 17-24-512(a){l), against Couch, Conville & Blitt;

             b.     statutory damages of $1,000.00 under 15 U.S.C. § 1692k(a)(2)(A)

                    against Couch, Conville & Blitt;

             c.     statutory damages of $1,000.00 under Ark. Code Ann.§ 17-24-

                    512(a)(2)(A), against Couch, Conville & Blitt;

             d.     costs of litigation and a reasonable attorneys' fee under 15 U.S.C. §

                    1692k(a)(3), and Ark. Code Ann.§ 17-24-512(a)(3)(A); and

             e.     for such other relief as may be just and proper.

                                                       Respectfully submi

                                                By:   ---=t;,____;:·~~....,;c....-..,~---
                                                       William . row er
                                                       Ark. BarNo.2003138
                                                       CROWDER MCGAHA, LLP
                                                       5507 Ranch Drive, Suite 202
                                                       Little Rock, AR 72223
                                                       Phone: (501) 205-4026
                                                       Fax: (501) 367-8208
                                                       cmcgaha@crowdermcgaha.com
                                                       wcrowder@crowdermcgaha.com




· U.S. Const. amend 7 and Fed. R. Civ. P. 38.


                                                                                        8
     Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 9 of 18



                       In the United States District Court
                          Eastern District of Arkansas
                               Western Division

Kevin A. Briggs                                              Plaintiff

v.                        Case No. - - - - - - - -

Couch, Conville & Blitt LLC                                  Defendant


                              Complaint - Exhibit 1
                   Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 10 of 18
4/ 19/20 19                                                       Couch , Conville, & Blitt - Home




                                                Achieving Ethical Results
                                                         TOLL FREE: 1-866-282-3853


   Select Language                       ;   Powered by Go: gle Translate (https://translate.google.com)




Couch Conville ft Blitt is a multi-state law firm , which focuses primarily upon a legal collection and creditors' rights practice.
The firm also maintains a general business practice, including transactional and business litigation (prosecution and defense).

 CCB represents a variety of local, regional, and national businesses throughout the South, including several publicly traded en-
 tities and some of the nation's largest lenders.

Members of the firm have published and lectured extensively on a variety of legal and business issues, including creditors '
rights, law office management, case management, legal collections, disaster planning and recovery, FDCPA, FCRA, GLBA, and
other laws impacting the lending and collection industry.

 CCB's attorneys and staff understand that every client and every claim is unique. We seek to ensure that every client's in-
 terests are fully protected and that their particular needs are met.




     Practice Areas

    Couch , Conville ft Blitt practices in various areas, including:

     • Consumer Collections

     • Commercial Collections

     • Collateral Lending ft Replevin

     • Creditor Defense Matters

     • Transactional Matters
                      Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 11 of 18
                                                                                                               Learn More (/index.php/areas-of-practice)




      Consumers/ Payments

    If you have received a letter from our office or if we have filed a lawsuit against you, on behalf of one of our clients , click
    here for more information.

    Debit Card and Checks accepted.




                                                                               Learn More (/index. php/ consumers-title-companies/ consumers-payments)




      Multi-State Presence

    Attorneys are licensed in Louisiana, Mississippi, Alabama, Tennessee, Texas, Georgia, Oklahoma, Arkansas, Missouri and Illi-
    nois. The Firm maintains physical offices in:

     • Louisiana

     • Mississippi

     • Alabama

     • Tennessee

     • Texas (Houston/Dallas)

     • Arkansas

                                                                                                                      Learn More (/index.php/contact-us)




The Rules of Professional Conduct of the various states in which our offices are located require the following language:
Christopher J . Couch is the Managing Partner of Couch Conville and Blitt LLC. His office is located at 3501 N. Causeway Blvd., Suite 800, Metairie, LA 70002.
Mr. Couch can be reached at 866-282-3853. THIS IS AN ADVERTISEMENT.
Copyright ©2011 -2017, Couch, Conville and Blitt, LLC. All rights reserved .
     Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 12 of 18



                       In the United States District Court
                          Eastern District of Arkansas
                               Western Division

Kevin A. Briggs                                              Plaintiff

V.                        Case No. _ _ _ _ _ _ __

Couch, Conville & Blitt LLC                                  Defendant


                              Complaint - Exhibit 2
                  Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 13 of 18




                                                      Couch
                                                      Conville                    J tindex. imR).

                                                              litt
                                                     •\I I< Jl{\d) \   \I I \\\




                                                Achieving Ethical Results
                                                          TOLL FREE: 1-866-282-3853



 Select Language                         ~   Powered by G   gle Translate (https://translate.google.com)




     Consumers/Payments
Our office is a debt collector. In the event this website were deemed to be a communication with you, then please under-
stand that we are attempting to collect a debt and any information you provide to us can and will be used to collect such
debt.

Please understand that our client's interests are adverse to yours. Additionally, as a Law Firm, we are required to represent our
clients to the fullest extent; however, we are always interested in working toward mutually agreeable resolutions.

Consumer Payment Information
If you would like to make a payment now by check or debit card please click on the Pay Now button below. You can also propose
a payment plan and a representative from the Firm will contact you shortly.

 Pay Now (https:/ /gulfsouthlegal.stratuspayments.net/)         Debit Card and Checks accepted

In the event you would like to advise us of information related to your current financial situation or offer a payment plan, please
download and complete the fgY.ment Arrangement Form (L.iumgesl~Y.ment Arrangement Form Feb2018.ugf)., then fax it
to 504-838-0244.

Your submission of payment offers are subject to client approval. Please understand that our clients are not required to ac-
cept your offers or requests.

Consumer Experience
Couch, Conville & Blitt strives to present each consumer with a courteous, professional, & ethical communication experience.

We encourage any consumer who interacts with our Firm to provide comments about such experience. In the event you would like
to share your experience with our Fi rm, please email us (/index.P-1112/consumers-title-companies/consumers-p,gY.ments/consumer-
~perience-form/view/form). and include your file number in the message as a reference point.


~ ...e..d.n1...(~P-1lp/consumers-title-companies/consumers-pgY.ments?tm12l=component&print=1).       Email I -•
.( /index,P-1112/ comgonent/ mailto/?tmgl=component&template=yoo master2&link=940d1127d84b7a0d8a 135c84201 eb8f0c94df1 bb ).
Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 14 of 18
                     Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 15 of 18




The Rules of Professional Conduct of the various states in which our offices are located require the following language:
Christopher J. Couch is the Managing Partner of Couch Conville and Blitt LLC. His office is located at 3501 N. Causeway Blvd., Suite 800, Metairie, LA 70002.
Mr. Couch can be reached at 866-282-3853. THIS IS AN ADVERTISEMENT.
Copyright <02011-2017, Couch , Conville and Blitt, LLC. All rights reserved.




 www.gulfsouthlegal .com/index .php/consumers-title--companies/consumers-payments                                                                               3/3
     Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 16 of 18



                       In the United States District Court
                          Eastern District of Arkansas
                               Western Division

Kevin A. Briggs                                              Plaintiff

V.                        Case No. - - - - - - - -

Couch, Conville & Blitt LLC                                  Defendant


                              Complaint - Exhibit 3
                       Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 17 of 18
4/19/2019                                                                 Payment or Settlement




      1\l'I C>R:\~ YS Al I.AW                 Gulf South Legal Solution

 Welcome to the Couch, Conville and Blitt, LLC Payment Portal
 Terms & Conditions
   By checking the "I Accept" box below you are asserting that you are the named individual on the
   account and are authorized to review and discuss the personal information contained on the account, or
   that you are a third party making a payment on behalf of the individual named on the account.

   This law firm is a debt collector, as defined by 15 U.S.C. §1692(a)(6), and this is an attempt to collect a
   debt. Any information obtained by us will be used for that purpose.

   Stratus Payment Solutions is the payment processor for this entity. To review our privacy disclosure,
   Click Here.

         I Accept the Terms & Conditions and wish to proceed with making a payment.
         I do not wish to proceed with making a payment.



The Rules of Professional Conduct of the various states in which our offices are located require the following language:
Christopher J. Couch is the Managing Partner of Couch Conville and Blitt LLC. His office is located in Downtown Metairie1 3501 N. Causeway Blvd. , Ste
800, Metairie, La 70002.
Mr. Couch can be reached at 866-282-3853 . THIS FIRM IS A DEBT COLLECTOR.
Copyright © 2011, Couch, Conville and Blitt, LLC. All rights reserved.




https://gulfsouthlegal .stratuspayments.net                                                                                                          1/ 1
          Case 4:19-cv-00281-BRW Document 1 Filed 04/22/19 Page 18 of 18



                                      Verification
State of Arkansas                 )
County of Pulaski                 )

     Under 28 U.S.C. § 1746, Plaintiff Kevin A. Briggs, having first been duly sworn
and upon oath, verifies, certifies, and declares as follows:

     1.     I am one of the Plaintiffs in this civil proceeding.

     2.     I have read the foregoing Complaint prepared by my attorneys.

    3. I believe that all of the facts contained in it are true, to the best of my
knowledge, information and belief formed after reasonable inquiry.

     4. I believe that this civil Complaint is well grounded in fact and warranted
by existing law or by a good faith argument for the extension, modification, or
reversal of existing law.

    5. I believe that this civil Complaint is not interposed for any improper
purpose, such as to harass any named Defendant, cause unnecessary delay to any
Defendant.

      6.    I have filed this civil Complaint in good faith and solely for the purposes
set forth in it.

     I declare under penalty of perjury that the foregoing is true and correct.
